DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of determining the level of pathogen inactivation in a fluid heating system, where the temperature of the fluid is measured and collected during an overall period of time, and determining the exposure time of the fluid to each respective temperature.  The level of pathogen inactivation can be calculated by using a decimal reduction method that accumulates pathogen reduction attributable to each temperature and the exposure time for each temperature.

Additionally, Dyson et al. (U.S. Patent Application Publication No. 2012/0234771, published September 20, 2012) discloses a flow control valve that is used in an apparatus that provides for inactivation of pathogens at a single specific temperature, which is used to calculate the time that is required for inactivation (see paragraph [0056]).  Ellis et al. (U.S. Patent Application Publication No. 2009/0284018, published November 19, 2009) discloses information relating to the structure of the apparatus used for generating wind power, including a forward-stepping integration scheme that can calculate rotary motion (see paragraph [0121]).  FDA relates to calculations made to determine the level of inactivation of pathogens (see page 16).  In addition, each of British Patent Application Publication No. 2469321A and U.S. Patent Application Publication No. 2013/0071527 also provide for pathogen inactivation using a specific temperatures for specific times.
None of these references disclose the method of determining pathogen inactivation where the temperature of the fluid is measured and collected during an overall period of time, and determining the exposure time of the fluid to each respective temperature, as discussed above.  

The Terminal Disclaimer over U.S. Patent Application No. 14/954,292, filed March 25, 2021, is approved. 

The Information Disclosure Statements filed October 14, 2021 and January 13, 2022 have been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636